Citation Nr: 1516503	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012, June 2013, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2014, the Board remanded the issues of entitlement to service connection for a traumatic brain injury and bilateral hearing loss, as well as entitlement to TDIU.  The RO granted service connection for right ear hearing loss in a July 2014 rating decision, and the Veteran submitted a timely notice of disagreement (NOD) with that rating decision in August 2014.  The Veteran also perfected his appeal for TDIU in an August 2014 VA Form 9.  The case has since been returned to the Board for appellate review.

In an August 2014 VA Form 21-4138 (Statement in Support of Claim), the Veteran noted his agreement with the continued denial of service connection for a traumatic brain injury in the July 2014 supplemental statement of the case (SSOC).  A reading of the statement would appear to reflect a withdrawal of this issue; however, this issue was subsequently listed in the September 2014 VA Form 646 (Statement of Accredited Representative in Appealed Case), included on the September 2014 VA Form 8 (Certification of Appeal) by the RO, and discussed by the Veteran's representative in the November 2014 post-remand written brief.  Thus, absent any statement explicitly withdrawing the noted issue, the Board will consider the claim for service connection for a traumatic brain injury to remain in appellate status.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file also contains additional documents that may be pertinent to the present appeal, including May 2014 VA examination reports and VA treatment records.  These records were reviewed by the Agency of Original Jurisdiction (AOJ) in the July 2014 SSOC.  The remainder of the evidence is duplicative or irrelevant to the issue decided herein.  Moreover, the Veteran provided a waiver of the RO's initial consideration of additional evidence in August 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial compensable evaluation for right ear hearing loss, service connection for left ear hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not had a current traumatic brain injury or residuals thereof at any time during the appeal period or in close proximity thereto.  


CONCLUSION OF LAW

A traumatic brain injury was not incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO sent a letter to the Veteran in September 2011 in connection with his claim for service connection for a traumatic brain injury, prior to the initial decision on the claim in August 2012.  That letter informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  His records from the Social Security Administration (SSA) have also been obtained.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in May 2014 pursuant to the February 2014 remand directives.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case because the examiner obtained a detailed medical history from the Veteran, reviewed the claims file, and considered recent diagnostic testing to determine whether there was any current traumatic brain injury or residuals thereof.   

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In an August 2011 VA Form 21-4138, the Veteran reported sustaining a head injury during his service in Vietnam.  He stated that, during a rocket attack, he jumped off a truck and hit his head on the flight line and briefly lost consciousness.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a traumatic brain injury.  In particular, the Board concludes that there was no current disability at the time he filed this claim in August 2011, in close proximity thereto, or at some point thereafter.  

Prior to the Veteran filing his claim for service connection for a traumatic brain injury, VA outpatient treatment records document no complaints of headaches or vertigo upon examination of the head in March 2005 and no complaints of headaches or dizzy spells in September 2005, June 2006, November 2006, June 2007, June 2009, and April 2010.

Pursuant to his August 2011 claim, the Veteran submitted VA outpatient treatment records documenting complaints of cognitive impairment and dizziness.  Specifically, an April 2011 report noted imbalance and orthostatic dizziness, which reportedly began three to four years ago.  He also submitted a July 2011 VA outpatient neuropsychology consultation report which reflects that the Veteran tested within the average range for immediate and delayed recall of information on a neuropsychological test battery administrated in October 2010.  The report further reflects that the Veteran exhibited normal cognitive functions for a male his age; however, his PTSD and depression may at times interfere with his relatively normal memory abilities.  

Review of additional VA outpatient treatment records during the appeal period document that, during an October 2011 psychiatric treatment session, the Veteran reported that the medication he had been taking for several days caused, in pertinent part, headaches in the morning.  The Veteran denied having headaches, dizziness, weakness, or paresthesias in May 2012, and he reported no complaints of headaches or dizzy spells in September 2012.  In November 2013, he also denied having headaches, blurred vision, weakness, dizziness, and lightheadedness when seeking treatment for high blood pressure, and the examining physician noted the Veteran has no headaches or seizures.  

At the May 2014 VA examination, the Veteran told the examiner that he was unconscious for a period of 5 to 10 minutes after jumping, tripping, and falling out of a fuel truck he was driving off the flight line at Bien Hoa Air Force Base in approximately March 1968.  He noted there was little bleeding and did not report the incident to avoid drawing attention to himself.  About three months after the fall, he reportedly developed headaches.  The Veteran reported current symptoms of poor short-term memory and headaches twice a day within months of the in-service injury.  

Upon physical examination, the VA examiner noted the presence of a five centimeter scar on the Veteran's right occipital area near the parietal suture line, which the Veteran reported was a result of the in-service fall.  Results of the July 2011 VA outpatient neuropsychology consultation report were interpreted to reveal the absence of signs of a brain injury, and it was noted that his cognitive functioning was within normal limits.  Review of the Veteran's claims file also showed no complaints of headaches or dizzy spells from January 2008 to April 2010, as noted in VA outpatient treatment records, which the examiner noted was inconsistent with the Veteran's reported history of ongoing headaches since a few months after the in-service injury.  The examiner concluded that the Veteran does not have or has never had a traumatic brain injury or any residuals thereof.  It was explained that, given the July 2011 neuropsychological testing results and the Veteran's reported lack of a deleterious impact upon his career, the examiner could opine with certainty that the Veteran's contention of a residual is less likely than not a result of a head injury suffered in the service.

There is no other probative medical opinion to weigh against this VA examiner's conclusion.  Additionally, to the extent the Veteran reports symptomatology of headaches and poor short-term memory due to his in-service head injury, his opinion is outweighed by the medical examiner's opinion, who has specific medical training and expertise and who considered the medical history and diagnostic testing results.  See Buchanan v. Nicolson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran has been advised on multiple occasions that he must identify a current disability that he believes is associated with his active duty service, yet he has not done so.  See September 2011 notice letter; August 2012 rating decision, June 2013 SOC; and August 2013 and July 2014 SSOC.  Moreover, in an August 2014 statement, the Veteran indicated that he did not disagree with the denial of this claim the July 2014 SSOC.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Thus, there is no basis upon which to award service connection.


ORDER

Service connection for a traumatic brain injury is denied.


REMAND

As noted above, in a July 2014 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation effective from August 10, 2011.  The Veteran submitted a notice of disagreement with the disability rating in August 2014.  However, the RO has not issued a statement of the case (SOC).  Therefore, a remand is needed to issue a SOC for the issue of entitlement to a higher initial rating for right ear hearing loss. See Manlincon v. West, 12 Vet. App. 238 (1999).  

A remand is also needed for the issue of entitlement to service connection for left ear hearing loss to obtain an adequate VA medical opinion.  In the February 2014 remand, the Board directed the AOJ to obtain a VA medical opinion to determine the etiology of the Veteran's current bilateral hearing loss.  The examiner was requested, in pertinent part, to consider the Veteran's service audiogram results as converted to International Organization for Standardization (ISO) units, which were provided in the body of the remand.  

The Veteran was provided a VA audiological examination in May 2014 at which time the examiner determined that a medical opinion regarding the etiology of the Veteran's hearing loss in the left ear could not be determined without resorting to speculation.  

Subsequently, the AOJ obtained a VA medical opinion in July 2014, which concluded that the Veteran's current hearing loss in the left ear is less likely than not caused by or a result of military noise exposure.  The examiner provided a detailed rationale; however, it is not clear from the report that he converted the Veteran's in-service audiogram results to ISO-ANSI standards in order to facilitate data comparison, as directed in the prior remand.  

The Board also notes that a decision on the issue of entitlement to service connection for left ear hearing loss could impact the outcome of the claim for a higher initial evaluation for right ear hearing loss.38 C.F.R. § 4.85(f).  Both of these claims could also impact the adjudication of the TDIU claim.  Therefore, these claims are considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should a SOC addressing the issue of entitlement to an initial compensable evaluation for right ear hearing loss.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should refer the Veteran's claims file to the July 2014 VA examiner, or, if he is unavailable, to another suitably qualified VA physician for a clarifying opinion as to the nature and etiology of the Veteran's current left ear hearing loss.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should convert any audiometric results using ASA or other standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.  After converting any in-service audiometric results, the examiner should indicate whether his opinion has changed or remained the same since the one he rendered in July 2014.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has left ear hearing loss that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure.

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


